EXHIBIT 10.5

 

 

 

[pdfproofimg1.jpg] 



  

 



 

[pdfproofimg2.jpg] 



  

 



 

[pdfproofimg3.jpg] 



  

 



 

[pdfproofimg4.jpg] 



  

 



 

[pdfproofimg5.jpg] 



  

 



 

[pdfproofimg6.jpg] 



  

 



 

[pdfproofimg7.jpg] 



  

 



 

[pdfproofimg8.jpg] 



  

 



 

[pdfproofimg9.jpg] 



  

 



 

[pdfproofimg10.jpg] 



  

 



 

[pdfproofimg11.jpg] 



  

 



 

[pdfproofimg12.jpg] 



  

 



 

[pdfproofimg13.jpg] 



  

 



 

[pdfproofimg14.jpg] 



  

 



 

[pdfproofimg15.jpg] 



  

 



 

[pdfproofimg16.jpg] 



  

 



 

[pdfproofimg17.jpg] 



  

 



 

[pdfproofimg18.jpg] 



  

 



 

[pdfproofimg19.jpg] 



  

 



 

[pdfproofimg20.jpg] 



  

 



 

[pdfproofimg21.jpg] 



  

 



 

[pdfproofimg22.jpg] 



  

 



 

[pdfproofimg23.jpg] 



  

 



 

[pdfproofimg24.jpg] 



  

 



 

[pdfproofimg25.jpg] 



  

 



 

[pdfproofimg26.jpg] 



  

 



 

[pdfproofimg27.jpg] 



  

 



 

[pdfproofimg28.jpg] 



  

 



 

[pdfproofimg29.jpg] 



  

 



 

[pdfproofimg30.jpg] 



  

 



 

[pdfproofimg31.jpg] 



  

 



 

[pdfproofimg32.jpg] 



  

 



 

[pdfproofimg33.jpg] 



  

 



 

[pdfproofimg34.jpg] 



  

 



 

[pdfproofimg35.jpg] 



  

 



 

[pdfproofimg36.jpg] 



  

 



 

[pdfproofimg37.jpg] 



  

 



 

[pdfproofimg38.jpg] 



  

 



 

[pdfproofimg39.jpg] 



  

 



 

[pdfproofimg40.jpg] 



  

 



 

[pdfproofimg41.jpg] 



  

 



 

[pdfproofimg42.jpg] 



  

 



 

[pdfproofimg43.jpg] 



  

 



 

[pdfproofimg44.jpg] 



  

 



 

[pdfproofimg45.jpg] 



  

 



 

[pdfproofimg46.jpg] 



  

 



 

[pdfproofimg47.jpg] 



  

 



 

[pdfproofimg48.jpg] 



  

 



 

[pdfproofimg49.jpg] 

 

 



 



 